962 A.2d 128 (2008)
290 Conn. 901
Robert WATSON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided December 16, 2008.
Kirstin B. Coffin, special public defender, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The petitioner Robert Watson's petition for certification for appeal from the Appellate Court, 111 Conn.App. 160, 958 A.2d 782 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.